May 1, 1935. The opinion of the Court was delivered by
It seems to me that Judge Greene has reached the correct conclusion in this case; therefore I cannot concur in the opinion of Mr. Acting Associate Justice Grimball.
It is conceded that the contract involved is a South Carolina contract. It is therefore to be construed in the light of South Carolina statute law, if there be such pertinent law.
Section 6645 of the Code of Laws, 1932, fixes the weight of cucumbers at 48 pounds per bushel, and Section 6647 makes it unlawful to buy or sell cucumbers except in strict accordance with the weight fixed in Section 6645.
Mr. Justice Grimball holds that: "These sections of the Code do not forbid sellers and purchasers of cucumbers from contracting for a fixed price for a unit of measure other than simply per bushel." So far I am in accord with *Page 231 
him, but he goes further and holds: "And such has been done by the parties to the present contract." I differ from this view. The contract provides for cucumbers to be paid for at agreed prices "per standard bushel, hamper or basket tight and fully packed clear of basket." The measure is "standard bushel." That standard is fixed in this State at 48 pounds in weight, and it is unlawful to buy or sell this commodity by any other standard. It appears to me that the contract involved here is drawn for the purpose of evading the provisions of the South Carolina Statutes. The action of the Circuit Judge, I think, was right, and should be approved.
The judgment of this Court, it being equally divided, is that the order appealed from, which will be reported, is affirmed.
MR. CHIEF JUSTICE STABLER concurs.
MR. JUSTICE CARTER and MR. ACTING ASSOCIATE JUSTICE WILLIAM H. GRIMBALL dissent.